DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to a non-elected invention without traverse.  Accordingly, claims 1-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11: On line 13, “a detection member comprising one of” is added before “a weight”.
Claim 11: Beginning line 20, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 11: On line 20,
Claim 11: Beginning line 29, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 11: Beginning line 37, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 11: Beginning line 44, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 11: Beginning line 52, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin 
Claim 11: On line 65, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”. 
Claim 11: Beginning line 65, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 11: On line 73, “by the detection member” is added after the word “determining”.
Claim 11: Beginning line 78, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 12: Beginning line 2, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration 
Claim 12: Beginning line 9, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 12: Beginning line 16, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 13: Beginning line 2, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a 
Claim 13: Beginning line 11, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 14: Beginning line 3, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 15: Beginning line 3, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 15: On line 10, “repeating” is removed from the phrase “the repeating determining step”.
Claim 16: Beginning line 3, “the weight measurement device, a pH measurement device, a protein concentration measurement device, a glucose concentration measurement device, a ketone concentration measurement device, a hemoglobin concentration measurement device, a bilirubin concentration measurement device, a urobilin concentration measurement device, a nitrite concentration measurement device, a leukocyte esterase concentration measurement device, or a turbidity measurement device” is replaced with “the detection member”.
Claim 19: On line 2, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 4, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 6, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 8, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 10, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 12, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 14, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 16, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 17, “of” in the phrase “of 0-0.5 mg/dL” is removed.
Claim 19: On line 18, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 20, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.
Claim 19: On line 22, “collected” in the phrase “the collected liquid” is removed from the phrase and added after the word “liquid”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The element “a detection member” is being understood as comprising a sensor element along with analyzing and signal processing hardware as implied by page 12, line 20 - page 13, lines 15 and since it is signally connected to the elevation member (page 11, line 8-20), the elevation member is interpreted as a electromechanical system. The closest art to the claimed invention is Gorbachinsky (US 2019/0192760). Gorbachinsky teaches a method for using a urinary bladder irrigation device, comprising: providing a urinary bladder irrigation device having: a first pipe (26, Fig 1) having a first opening (opening connected to source 20, Fig 1) at one end of the first pipe, a second pipe (28, Fig 1) having a second opening (opening connected to collection container 24, Fig 1) at one end of the second pipe, a third pipe (22, Fig 1) having a third opening (31, Fig 1)at one end of the third pipe, wherein another end of the third pipe is connected to another end (33, Fig 1) of the first pipe and another end of the second pipe, a drip bag or drip bottle (20, Fig 1) connected to the first opening; an urine bottle, a urine collector, or a urine bag .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783